Citation Nr: 1017108	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case for 
additional development in August 2009.  The requested 
development has been substantially completed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A low back disability was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in May 2007.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in the RO's May 2007 letter.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The available 
record includes service treatment records, private treatment 
records, a November 2009 VA examination report, and the 
Veteran's statements in support of the claim.  The Board 
notes that in an October 2009 statement the Veteran reported 
that his primary care physician had retired from practice 
without a successor, that other records had been destroyed 
after the expiration of a seven year retention period, and 
that there were no available treatment records.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that a VA medical 
opinion obtained in this case is adequate as it is predicated 
on a substantial review of the record and medical findings 
and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Although the Veteran's service representative 
stated a search indicated the November 2009 VA examiner 
appears to be a specialist in gynecology, it was asserted 
only that the Veteran would have been better served if the 
opinion had come from an orthopedic specialist.  The 
credibility of the provided VA medical opinion was not 
questioned.  The Board notes that evidence as to the 
examiner's medical specialty was not provided and that absent 
specific evidence demonstrating the examiner was not 
qualified to provide an opinion as to an orthopedic disorder 
the examiner is presumed to be so qualified.  In fact, the 
Board finds the provided November 2009 opinion to be thorough 
and well supported by medical rationale.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.


Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can also be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

Service treatment records show the Veteran complained of a 
backache upon standing any length of time in February 1952.  
The treatment included oil of wintergreen and pain-relief 
medication.  There were no subsequent reports of pain, 
treatment, or diagnosis of a back disorder.  The Veteran's 
December 1953 separation examination revealed a normal 
clinical evaluation of the spine.  There was also no report 
of back problems in the Veteran's original June 1959 
application for VA benefits.  A July 1959 summary of private 
medical treatment and clinical findings were negative for 
symptoms of a back disorder.

In statements and testimony in support of his claim the 
Veteran asserted that he had a back disability as a result of 
injuries he sustained in basic training and while serving in 
Germany in 1952 or 1953.  He reported that he had been thrown 
across the back of a truck by the firing of a cannon training 
round.  He also stated he had back problems after service and 
first saw a doctor in 1954, but that the doctor was deceased 
and his records were unavailable.  

Private medical billing records indicate treatment for 
chiropractic manipulation and an X-ray examination of the 
lumbar spine in May 1998.  A September 2006 treatment report 
included diagnoses of lumbar spine subluxation, lumbar 
degenerative disc disease, lumbar facet syndrome, and 
probable lumbar spinal stenosis.  It was noted that the 
Veteran reported that his persistent low back pain originally 
began approximately 16 months earlier in 2005 after his 
stroke.  He attributed the onset to his walking abnormally 
after the stroke.  Subsequent reports noted diagnoses of 
lumbar spinal stenosis and complaint of chronic back pain for 
many years.  

Private medical opinions dated in August 2008 and March 2010 
stated the Veteran had a chronic back disorder as a result of 
a military injury.  No additional information was provided as 
to the injury sustained nor as to the rationale for the 
provided etiology opinion.  

VA examination in November 2009 included diagnoses of 
multilevel, extensive degenerative discogenic and facet 
disease throughout the lumbar spine.  The examiner noted the 
Veteran's report of injuries during service, a February 1952 
report treatment for back pain, and post-service private 
treatment and etiology opinions.  It was the examiner's 
opinion that it was unlikely the Veteran's current low back 
disability was related to military service.

Based upon the evidence of record, the Board finds that a low 
back disability was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.  Arthritis 
is not shown to have been manifest within one year of 
service.  The Veteran's statements as to having experienced 
back problems soon after service are considered to be 
inconsistent with his June 1959 application for VA benefits 
and the medical evidence submitted at the time of that claim.  
The Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The earliest medical 
report indicative of any back disability in this case was 
provided in May 1998, almost 45 years after the Veteran's 
discharge from active service.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu, 
supra.  The Veteran is certainly competent to testify as to 
symptoms such as pain in his back which is non-medical in 
nature; however, he is not competent to render a medical 
diagnosis or etiology.  See Barr, supra; see also, Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities 
are not conditions capable of lay diagnosis).  Although 
private medical opinions related the Veteran's back 
disability to service, the examiners provided no information 
as to the medical rationale for the provided opinions and 
identified no specific event in service as the cause for the 
disorder.  In fact, one of these examiners indicated that his 
opinion was based on the Veteran's history of complaints and 
his examination of the Veteran only.  See August 2008 opinion 
of J.M.T., D.C.  These opinions are considered to be of 
little probative weight.  The November 2009 VA medical 
opinion, however, is persuasive and is shown to have been 
based upon a thorough review of the record and to have 
adequately considered all of the available evidence.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


